Appellant was convicted in the District Court of Milam County for manufacturing and possessing intoxicating liquor, not for medicinal, mechanical, scientific or sacramental purposes, and his punishment fixed at one year in the penitentiary.
There were two counts in the indictment. The trial court submitted only the second, which charged that appellant manufactured and *Page 163 
possessed the liquor in question, the jury being told in the charge that if they found appellant unlawfully manufactured or
possessed such liquor they should convict. A motion to quash said count upon the ground that same was duplicitous and charged therein two separate and distinct felonies, was overruled, and our Assistant Attorney General concedes in his brief that under the authority of Todd v. State, 89 Tex.Crim. Rep., 229 S.W. Rep., 515, this was error. Finding ourselves in accord with his position, without discussion of the other matters raised on the appeal, the judgment will be reversed and the cause ordered dismissed.
Reversed and dismissed.
                          ON REHEARING.                        October 12, 1921.